Case: 6:17-cr-00036-CHB-HAI Doc #: 213 Filed: 07/31/20 Page: 1 of 1 - Page ID#: 3852

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION - LONDON
                               CRIMINAL MINUTES-GENERAL

 Case No: 6:17-CR-036-CHB-1             At LEXINGTON                            Date: July 31, 2020


 PRESENT: HON. CLARIA HORN BOOM, U.S. DISTRICT JUDGE


    Jackie Brock                 Kimberley Keene                Ken Taylor & Kathryn Anderson
    Deputy Clerk                  Court Reporter                     Assistant U. S. Attorney


 DEFENDANT:                                            ATTORNEY FOR DEFENDANT:

 Rodney Scott Phelps (Present-via telephone)           Andrew Stephens (CJA-present via
                                                       telephone)


 PROCEEDINGS: TELEPHONIC CONFERENCE

         This matter was called for a telephonic conference to discuss the amounts of restitution to be
 ordered by the Court. The Court heard from counsel regarding the amounts of restitution to be
 attributed to each of the victims in this matter. A separate Judgment shall be entered forthwith.




 Copies To:
 COR, USP, USM

 Clerk=s Initials: jmb
   TIC: 0/30
